Exhibit 10.4

November 12, 2007

Union Square Partners, L.P.

230 Park Avenue South

New York, NY 10003

Attn: Craig A. Fisher

Ladies and Gentlemen:

This letter agreement (the “Agreement”) confirms our understanding that NewStar
Financial, Inc. (the “Company”) has agreed, in connection with the purchase of
shares of the Company’s Common Stock pursuant to that certain Securities
Purchase Agreement dated the date hereof by and among the Company, Union Square
Partners, L.P. (“USP”) and the other purchasers identified on the signature
pages thereto (the “Purchase Agreement”), as follows:

 

1. That, subject to being deemed by the Company’s Nominating and Corporate
Governance Committee or such other committee of the board charged with the
evaluation of candidates for election to the Company’s Board of Directors in
effect from time to time (the “Nominating Committee”) eligible to serve as an
independent director under applicable listing standards, the Company’s Board of
Directors shall nominate one individual designated by USP in the manner set
forth in Section 3 below (the “USP Designee”) for election at the Company’s
annual meeting of stockholders (the “Designation Right”).

 

2. That the Designation Right shall terminate in the event that USP’s ownership,
which share ownership shall not include any affiliates thereof unless USP and
such affiliate(s) have a written agreement that they have a joint nomination
right hereunder, of the Company’s Common Stock declines to below 51% of the
percentage of the board represented by one nomination. For the avoidance of
doubt, assuming the Company’s Board of Directors continues to consist of eight
(8) members, the Designation Right shall cease in the even that USP’s ownership
falls below 6.37% of the Company’s outstanding Common Stock as reported in the
Company’s most recent SEC Report.

 

3.

USP shall submit in writing to the Company’s Nominating Committee the USP
Designee on or before February 1 of each calendar year; it being understood and
agreed that Bradley E. Cooper is currently the USP Designee. It is further
understood that (i) the USP Designee may not be an individual other than Bradley
E. Cooper while Mr. Cooper remains a member of the Company’s Board of Directors
unless, after such other individual is designated the USP Nominee in writing to
the Company, the Company’s Nominating Committee independently nominates
Mr. Cooper and (ii) in the event that the USP Designee is not Mr. Cooper, Robert
Spass, Jon Kelly or Eric Leathers,



--------------------------------------------------------------------------------

 

such designee shall be subject to the approval of a majority of the Company’s
Board of Directors, which approval shall not be unreasonably withheld. In the
event Mr. Cooper is then a member of the Nominating Committee, he shall recuse
himself from such determination.

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Purchase Agreement. After reviewing this Agreement, please
confirm that the foregoing is in accordance with your understanding by signing
and returning the duplicate of this letter attached hereto, whereupon it shall
be our binding Agreement.

 

      Very truly yours,       NEWSTAR FINANCIAL, INC.       By:  

/s/ Timothy J. Conway

        Timothy J. Conway         Chief Executive Officer Agreed to and Accepted
this 12th day of November 2007.       UNION SQUARE PARTNERS, L. P.       By:  

/s/ Craig Fisher

      Name:   Craig Fisher       Title:   General Counsel of Union Square
Partners GP, Ltd.,         its ultimate general partner      

 

2